company solely owned and operated by Blanchard in order to purchase a
                      residential property in which the client would live and failing to ensure
                      that the family trust's interest in the property was recorded and protected.
                                  The agreement provides for a three-year suspension. As
                      preconditions to an application for reinstatement, Blanchard agreed to: (1)
                      comply with any and all outstanding CLE requirements and pay any
                      outstanding fees owed, (2) attend and complete an additional 15 hours of
                      CLE in ethics, (3) retake and pass the Multistate Professional
                      Responsibility Exam, (4) report this matter to the Utah State Bar
                      forthwith, (5) immediately execute a quitclaim deed for 2968 Mt. Hope
                      Drive in Las Vegas, Nevada on behalf of the Rhodes Family Trust and
                      comply with any and all efforts of Helen Rhodes or her designee to return
                      the property to the Rhodes Family Trust, (6) comply with Judge Kishner's
                      order that he pay $6,237 in fees and $158.61 in costs incurred in case
                      number A-14-702869-C in the Eighth Judicial District Court, (7) continue
                      treatment for depression and provide satisfactory proof from the Nevada
                      Lawyer Assistance Program that he is mentally capable of resuming the
                      practice of law, and (8) pay the costs of the disciplinary proceedings
                      (excluding bar counsel and staff salaries).
                                  Based on our review of the record, we conclude that the guilty
                      plea agreement should be approved. See SCR 113(1). We hereby impose a
                      three-year suspension to commence from the date of this order. Given the
                      length of the suspension, Blanchard must petition for reinstatement. SCR
                      116(1). Blanchard shall comply with all of the conditions in the plea
                      agreement before petitioning for reinstatement. The parties shall comply
                      with the relevant provisions of SCR 115 and 121.1.
                                  It is so ORDERED.

SUPREME COURT
         OF
      NEVADA
                                                            2
114) 1947A    matt.
                                             ic'L'e."72‘1     , C.J.
                                       Hardesty


                                         ,
                                             J.
                Parraguj




                Gibbons


                DOUGLAS and SAITTA, JJ., dissenting:

                           We would reject the conditional guilty plea agreement because
                the agreed-upon discipline is not sufficient. In our view, a four-year
                suspension would be more appropriate considering the relevant factors.


                                                                                 J.
                                                  Douglas




                                                  Saitta




                cc: Chair, Southern Nevada Disciplinary Board
                     Brent A. Blanchard
                     Stan Hunterton, Bar Counsel, State Bar of Nevada
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                    3
10) '94Th